DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election without traverse of the species of a primary tumor (claim 1), pancreatic cancer (claim 3), an oral dosage form (claim 5), oral administration (claim 7), a dosage range of 5 – 500 mg/kg body weight per day (claim 9), regulating the expression of the inflammatory factor of TNF (tumor necrosis factor) (claim 11), and more than 50% proteoglycan in the algal proteoglycan extract (claim 18) in the reply filed on July 5, 2022 is acknowledged.  Applicants did not indicate explicitly whether their election was with or without traverse.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1, 3, 5, 7, 9 and 18 have been amended.  Claims 2, 4, 6, 8, 10, 12-16, 19 and 20 have been canceled.  No claims have been added.  Accordingly, claims 1, 3, 5, 7, 9, 11, 17 and 18 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Objections
Claim 3 is objected to because of the following informality.  Appropriate correction is required.  The article “a” should be inserted before the word “sarcoma” in line 2 for correct grammar.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7, 9, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements, in claim 1, are, first, that it is indefinite and cannot be determined what the improvement in the tumor microenvironment is.  The claim is extremely broad, and the improvement can be anything.  Claim 1 should be amended to recite what the improvement is.  If such is the intended meaning, claim 1 may be amended to recite a method of inhibiting the growth of malignant tumors in a subject in need thereof.  Moreover, it is ambiguous, indefinite and cannot be determined to whom or what the improvement is for.  Presumably, the improvement is for the subject in need thereof, who suffers from primary tumors, to whom the therapeutic algal proteoglycan extract is administered.  Yet these limitations are not recited in the claim.  The preamble should be amended to recite that the subject is one in need of the method, as, otherwise, it is indefinite and vague to whom the therapeutic composition is administered.  Clarification and appropriate correction are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 7, 9, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 6,893,642 B1), cited in Applicants’ IDS of July 7, 2020.  Qi et al. disclose a method of inhibiting the growth of a variety of primary tumor cells (studied as cell lines), including leukemia, lung cancer, liver cancer, breast cancer, dermal/cutaneous squamous cancer and gastric cancer cells, by administering to the cells a therapeutically effective amount of an algal proteoglycan extract, from the alga Spirulina sp.  The steps for making the algal proteoglycan extract are recited in col. 2, lines 3-16, and these correspond to claim 17.  See col. 1, line 41, to col. 3, line 10; and col. 6, line 19, to col. 7, line 50.  The artisan of ordinary skill at the time that the invention was filed would have known that, if the therapeutic composition, the algal proteoglycan extract, contacted the tumor cells enough to inhibit their growth, then, if these tumor cells were present in a subject (suffering from cancerous tumors as a result), the administration of this composition would have improved the tumor microenvironment for the subject, one in need thereof, as the tumor microenvironment would have impeded the growth of the tumors.  The tumor microenvironment would have become toxic or inhibitory for tumor growth.  See claims 1, 3 and 17.  The therapeutic composition may be prepared as an oral dosage form and therefore administered orally.  See col. 3, lines 5-10; see claims 5 and 7.  The amount of the active component, the algal proteoglycan extract, is 0.1 – 99.9% by weight of the total therapeutic composition. See col. 2, line 66, to col. 3, line 4; see claim 18.
Regarding claim 9, the reference discloses that a therapeutically effective dose of the algal proteoglycan extract is 10 – 40 mg/kg/day (see Example 6 in cols. 11 and 12).  This dose is effective for repairing damaged tissue (epithelial cells covered with mucous membranes as a test modal).  The tissue was damaged by radiation, a type of radiation that is conventionally used in tumor/cancer treatments (60Co gamma radiation).  The artisan of ordinary skill at the time that the invention was filed would have known that tumors damage the surrounding environment, including the microenvironment, in the normal tissue of the subject suffering from the tumors/cancer, and that tumors are conventionally treated with radiation and chemotherapy, for non-surgical treatments.  As a result, this artisan of ordinary skill would have known that this dose range of the algal proteoglycan extract is one that improves the tumor microenvironment, because it improves that environment and microenvironment after the tumor has been treated with radiation.  Therefore, this claim does not distinguish the invention over the reference.  
Regarding claim 11, the reference does not disclose that the algal proteoglycan extract has the functional property that it inhibits the production or levels of inflammatory or pro-inflammatory factors (e.g., cytokines and chemokines).  Nevertheless, as discussed above, the reference discloses that the algal proteoglycan extract is made by the same steps as the algal proteoglycan extract in the claimed method (see col. 2, lines 3-16, and claim 17).  Because the two products/compositions are made by the same method, they must have the same functional properties.  Consequently, because the two products are structurally and functionally the same, this claim does not distinguish the invention over the reference.  
In view of the foregoing, a holding of obviousness is required.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 9, 11, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/922567 (reference application, which will be published as U.S. Pat. No. 11,389,503 on July 19, 2022).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a method of treating inflammation or diseases mediated by inflammatory factors that is/are caused by tumors.  The instant claims are broader than the copending claims, because instant claim 1 recites a method of improving the tumor microenvironment.  But instant claim 11 recites that the improvement in the tumor microenvironment is the regulation (the down-regulation) of a wide variety of inflammatory factors.  If the factors that cause the inflammation are regulated (decreased), then the inflammation will be regulated/decreased, and the tumor microenvironment will be improved, in particular for the subject in need of the treatment, the subject suffering from the tumors.  Therefore, these inventions are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-13